                                                           Case 20-10752-abl       Doc 125    Entered 11/25/20 11:41:10      Page 1 of 16




                                                       1   James Patrick Shea, Esq.
                                                           Nevada Bar No. 405
                                                       2   Bart K. Larsen, Esq.
                                                           Nevada Bar No. 8538
                                                       3   SHEA LARSEN
                                                           1731 Village Center Circle, Suite 150
                                                       4   Las Vegas, Nevada 89134
                                                           Telephone: (702) 471-7432
                                                       5   Email: jshea@shea.law
                                                           blarsen@shea.law
                                                       6
                                                           Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                       7   New York Bar No. 1992627
                                                           Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                       8   New York Bar No. 5467444
                                                           KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                       9   1177 Avenue of the Americas
                                                           New York, New York 10036
                                                      10   Telephone: (212) 715-9100
                                                           Email: pbentley@kramerlevin.com
                                                      11   pbaranpuria@kramerlevin.com
              1731 Village Center Circle, Suite 150




                                                      12   Alla Lefkowitz, Esq. (Admitted Pro Hac Vice)
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                           New York Bar No. 4923363
                        (702) 471-7432




                                                      13   Molly Thomas-Jensen, Esq. (Admitted Pro Hac Vice)
                                                           New York Bar No. 4735148
                                                      14   EVERYTOWN LAW
                                                           450 Lexington Ave.
                                                      15   P.O Box # 4184
                                                           New York, NY 10017
                                                      16   (mailing address)
                                                           Phone: (646) 324-8226
                                                      17   Emails: alefkowitz@everytown.org
                                                           mthomasjensen@everytown.org
                                                      18
                                                           Attorneys for Beverly Crawford and Alvino Crawford,
                                                      19   and for the City of Kansas City, Missouri
                                                      20
                                                                                    UNITED STATES BANKRUPTCY COURT
                                                      21
                                                                                             DISTRICT OF NEVADA
                                                      22
                                                                                                         ***
                                                      23   In re:                                                Case No. 20-10752-ABL
                                                      24               JIMENEZ ARMS, INC.,                       Chapter 7
                                                      25                          Debtor.
                                                      26
                                                      27
                                                      28
                                                                                                   Page 1 of 3
                                                           KL2 3197291.1
                                                           Case 20-10752-abl          Doc 125    Entered 11/25/20 11:41:10      Page 2 of 16




                                                       1            NOTICE OF ISSUANCE OF SUBPOENA FOR RULE 2004 EXAMINATION OF
                                                                                   GENSKE, MULDER & COMPANY LLP
                                                       2
                                                                       TO ALL INTERESTED PARTIES AND THEIR RESPECTIVE COUNSEL:
                                                       3
                                                       4               NOTICE IS HEREBY GIVEN that, pursuant to Fed. R. Civ. P. 45(a)(4) and Fed. R. Bankr.

                                                       5   P. 2004, Beverly Crawford and Alvino Crawford, individually and as the parents of the decedent

                                                       6   Alvino Dwight Crawford (the “Crawfords”) and the City of Kansas City, Missouri (“Kansas
                                                       7
                                                           City”) (together, “the Examining Creditors”), by and through their undersigned attorneys, intend
                                                       8
                                                           to serve the Subpoena for Rule 2004 Examination attached hereto as Exhibit 1 on GENSKE,
                                                       9
                                                           MULDER & COMPANY LLP.
                                                      10
                                                      11               Dated this 25th day of November 2020.
              1731 Village Center Circle, Suite 150




                                                      12                                                  SHEA LARSEN
                   Las Vegas, Nevada 89134
SHEA LARSEN


                        (702) 471-7432




                                                      13                                                  /s/ Bart Larsen, Esq.
                                                                                                          Bart K. Larsen, Esq.
                                                      14                                                  1731 Village Center Circle, Suite 150
                                                                                                          Las Vegas, Nevada 89134
                                                      15
                                                                                                          KRAMER LEVIN NAFTALIS &
                                                      16                                                          FRANKEL LLP
                                                                                                          Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                      17                                                  Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                                                                          1177 Avenue of the Americas
                                                      18                                                  New York, New York 10036
                                                      19                                                  EVERYTOWN LAW
                                                                                                          Alla Lefkowitz, Esq. (Admitted Pro Hac Vice)
                                                      20                                                  Molly Thomas-Jensen, Esq. (Admitted Pro Hac Vice)
                                                                                                          450 Lexington Ave.
                                                      21                                                  P.O Box # 4184
                                                                                                          New York, NY 10017
                                                      22                                                  (mailing address)
                                                      23                                                  Attorneys for Beverly Crawford and Alvino
                                                                                                          Crawford, individually and as the parents of the
                                                      24                                                  decedent Alvino Dwight Crawford; and the City of
                                                                                                          Kansas City, Missouri
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                    Page 2 of 3
                                                           KL2 3197291.1
                                                           Case 20-10752-abl          Doc 125    Entered 11/25/20 11:41:10       Page 3 of 16




                                                       1                                        CERTIFICATE OF SERVICE
                                                       2               I hereby certify that on NOVEMBER 25, 2020, I electronically transmitted the foregoing

                                                       3   NOTICE OF ISSUANCE OF SUBPOENA FOR 2004 EXAMINATION OF GENSKE, MULDER
                                                       4   & COMPANY LLP to the Office of the Clerk of the Bankruptcy Court, using the CM/ECF System,
                                                       5   for filing and transmittal of a Notice of Electronic Filing to the CM/ECF registrants listed for this
                                                       6   matter.
                                                       7
                                                       8                                                  By: /s/ Bart Larsen, Esq.
                                                       9
                                                      10
                                                      11
              1731 Village Center Circle, Suite 150




                                                      12
                   Las Vegas, Nevada 89134
SHEA LARSEN


                        (702) 471-7432




                                                      13
                                                      14
                                                      15
                                                      16
                                                      17
                                                      18
                                                      19
                                                      20
                                                      21
                                                      22
                                                      23

                                                      24
                                                      25
                                                      26
                                                      27
                                                      28
                                                                                                    Page 3 of 3
                                                           KL2 3197291.1
                         Case 20-10752-abl               Doc 125        Entered 11/25/20 11:41:10          Page 4 of 16
   B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                                                                    District of Nevada

      In re:                                                                    Case No. 20-10752-ABL

      JIMENEZ ARMS, INC.,                                                       Chapter 7

                                  Debtor.


                                             SUBPOENA FOR RULE 2004 EXAMINATION

   To:         GENSKE, MULDER & COMPANY LLP
               3187 Red Hill Ave., Ste. 110,
               Costa Mesa, CA 92626


      Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
    under Rule 2004, Federal Rules of Bankruptcy Procedure. A list of subjects on which you will be examined is attached
    hereto as SCHEDULE A. A copy of the court order authorizing the examination is attached hereto.

  LOCATION:                                                                    DATE AND TIME:
  Remote (via videoconference)                                                 The deposition will be at a subsequent date to be mutually
                                                                               agreed but not later than 30 days after the completion of the
                                                                               document production referenced below.
   The examination will be recorded by this method: stenographic and/or videotape.
            Production: You, or your representatives, must also bring with you to the examination the following documents,
   electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material: A list
   of items to be produced is attached hereto as SCHEDULE B. Documents to be produced at the offices of Shea Larsen,
   1731 Village Center Circle, Suite 150, Las Vegas, Nevada 89134, by December 21, 2020 at 5 p.m.

   The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are attached
   – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena;
   and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.
   Date: November 25, 2020
                        CLERK OF COURT                                             OR


                                                                                   /s/ Bart Larsen, Esq.
                                Signature of Clerk or Deputy Clerk                 Attorney’s signature

  The name, address, email address, and telephone number of the attorneys representing Beverly Crawford and Alvino
  Crawford, individually and as the parents of the decedent Alvino Dwight Crawford (the “Crawfords”) and the City of
  Kansas City, Missouri (“Kansas City”), who issues or requests this subpoena, are: Bart K. Larsen, Esq., SHEA
  LARSEN PC, 1731 Village Center Circle, Suite 150, Las Vegas, Nevada 89134, (702) 471-7432, blarsen@shea.law
  and Philip Bentley, Esq., Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New
  York 10036, (212) 715-9100, pbentley@kramerlevin.com.
                                       Notice to the person who issues or requests this subpoena
   If this subpoena commands the production of documents, electronically stored information, or tangible things, or the inspection
   of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on the person to
   whom it is directed. Fed. R. Civ. P. 45(a)(4).
KL2 3197296.1
                        Case 20-10752-abl               Doc 125        Entered 11/25/20 11:41:10            Page 5 of 16
  B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                                PROOF OF SERVICE
                        (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

   I received this subpoena for (name of individual and title, if any):
   on (date)             .

      I served the subpoena by delivering a copy to the named person as follows:

                                                        on (date)                            ; or

      I returned the subpoena unexecuted because:



   Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
   witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                .

   My fees are $                   for travel and $                 for services, for a total of $           .


            I declare under penalty of perjury that this information is true and correct.

   Date:

                                                                                                      Server’s signature


                                                                                                     Printed name and title



                                                                                                       Server’s address


  Additional information concerning attempted service, etc.:




KL2 3197296.1
                          Case 20-10752-abl                   Doc 125              Entered 11/25/20 11:41:10               Page 6 of 16
  B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                              Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                          (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

   (c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                          not describe specific occurrences in dispute and results from the expert's
    (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     study that was not requested by a party.
  person to attend a trial, hearing, or deposition only as follows:                           (C) Specifying Conditions as an Alternative. In the circumstances
      (A) within 100 miles of where the person resides, is employed, or                   described in Rule 45(d)(3)(B), the court may, instead of quashing or
  regularly transacts business in person; or                                              modifying a subpoena, order appearance or production under specified
      (B) within the state where the person resides, is employed, or regularly            conditions if the serving party:
  transacts business in person, if the person                                                    (i) shows a substantial need for the testimony or material that cannot
        (i) is a party or a party’s officer; or                                           be otherwise met without undue hardship; and
        (ii) is commanded to attend a trial and would not incur substantial                      (ii) ensures that the subpoenaed person will be reasonably
  expense.                                                                                compensated.

    (2) For Other Discovery. A subpoena may command:                                      (e) Duties in Responding to a Subpoena.
      (A) production of documents, or electronically stored information, or
  things at a place within 100 miles of where the person resides, is employed,              (1) Producing Documents or Electronically Stored Information. These
  or regularly transacts business in person; and                                          procedures apply to producing documents or electronically stored
      (B) inspection of premises, at the premises to be inspected.                        information:
                                                                                              (A) Documents. A person responding to a subpoena to produce
  (d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                          documents must produce them as they are kept in the ordinary course of
                                                                                          business or must organize and label them to correspond to the categories in
        (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                          the demand.
  attorney responsible for issuing and serving a subpoena must take
                                                                                              (B) Form for Producing Electronically Stored Information Not
  reasonable steps to avoid imposing undue burden or expense on a person
                                                                                          Specified. If a subpoena does not specify a form for producing
  subject to the subpoena. The court for the district where compliance is
                                                                                          electronically stored information, the person responding must produce it in
  required must enforce this duty and impose an appropriate sanction —
                                                                                          a form or forms in which it is ordinarily maintained or in a reasonably
  which may include lost earnings and reasonable attorney's fees — on a
                                                                                          usable form or forms.
  party or attorney who fails to comply.
                                                                                              (C) Electronically Stored Information Produced in Only One Form. The
                                                                                          person responding need not produce the same electronically stored
    (2) Command to Produce Materials or Permit Inspection.
                                                                                          information in more than one form.
      (A) Appearance Not Required. A person commanded to produce
                                                                                              (D) Inaccessible Electronically Stored Information. The person
  documents, electronically stored information, or tangible things, or to
                                                                                          responding need not provide discovery of electronically stored information
  permit the inspection of premises, need not appear in person at the place of
                                                                                          from sources that the person identifies as not reasonably accessible because
  production or inspection unless also commanded to appear for a deposition,
                                                                                          of undue burden or cost. On motion to compel discovery or for a protective
  hearing, or trial.
                                                                                          order, the person responding must show that the information is not
      (B) Objections. A person commanded to produce documents or tangible
                                                                                          reasonably accessible because of undue burden or cost. If that showing is
  things or to permit inspection may serve on the party or attorney designated
                                                                                          made, the court may nonetheless order discovery from such sources if the
  in the subpoena a written objection to inspecting, copying, testing or
                                                                                          requesting party shows good cause, considering the limitations of Rule
  sampling any or all of the materials or to inspecting the premises — or to
                                                                                          26(b)(2)(C). The court may specify conditions for the discovery.
  producing electronically stored information in the form or forms requested.
  The objection must be served before the earlier of the time specified for
                                                                                             (2) Claiming Privilege or Protection.
  compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                               (A) Information Withheld. A person withholding subpoenaed
  the following rules apply:
                                                                                          information under a claim that it is privileged or subject to protection as
        (i) At any time, on notice to the commanded person, the serving party
                                                                                          trial-preparation material must:
  may move the court for the district where compliance is required for an
                                                                                                 (i) expressly make the claim; and
  order compelling production or inspection.
                                                                                                 (ii) describe the nature of the withheld documents, communications,
        (ii) These acts may be required only as directed in the order, and the
                                                                                          or tangible things in a manner that, without revealing information itself
  order must protect a person who is neither a party nor a party's officer from
                                                                                          privileged or protected, will enable the parties to assess the claim.
  significant expense resulting from compliance.
                                                                                               (B) Information Produced. If information produced in response to a
                                                                                          subpoena is subject to a claim of privilege or of protection as trial-
    (3) Quashing or Modifying a Subpoena.
                                                                                          preparation material, the person making the claim may notify any party that
      (A) When Required. On timely motion, the court for the district where
                                                                                          received the information of the claim and the basis for it. After being
  compliance is required must quash or modify a subpoena that:
                                                                                          notified, a party must promptly return, sequester, or destroy the specified
        (i) fails to allow a reasonable time to comply;
                                                                                          information and any copies it has; must not use or disclose the information
        (ii) requires a person to comply beyond the geographical limits
                                                                                          until the claim is resolved; must take reasonable steps to retrieve the
  specified in Rule 45(c);
                                                                                          information if the party disclosed it before being notified; and may
        (iii) requires disclosure of privileged or other protected matter, if no
                                                                                          promptly present the information under seal to the court for the district
  exception or waiver applies; or
                                                                                          where compliance is required for a determination of the claim. The person
        (iv) subjects a person to undue burden.
                                                                                          who produced the information must preserve the information until the claim
      (B) When Permitted. To protect a person subject to or affected by a
                                                                                          is resolved.
  subpoena, the court for the district where compliance is required may, on
                                                                                          …
  motion, quash or modify the subpoena if it requires:
                                                                                          (g) Contempt. The court for the district where compliance is required – and
        (i) disclosing a trade secret or other confidential research,
                                                                                          also, after a motion is transferred, the issuing court – may hold in contempt
  development, or commercial information; or
                                                                                          a person who, having been served, fails without adequate excuse to obey
                                                                                          the subpoena or an order related to it.


                                            For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)




KL2 3197296.1
       Case 20-10752-abl       Doc 125     Entered 11/25/20 11:41:10        Page 7 of 16




                                         SCHEDULE A

                                    DEPOSITION TOPICS

                                         DEFINITIONS

       The definitions set forth in Schedule B are incorporated herein by reference.

                                       INSTRUCTIONS

       Pursuant to Federal Rule of Civil Procedure 30(b)(6), You must designate one or more

officers, directors, or managing agents, or designate other persons who consent to testify on Your

behalf to testify about information known or reasonably available to You regarding the Topics

set forth below.

                                            TOPICS

       1.      Work that You performed for the Debtor.

       2.      Work that You performed for Paul Jimenez, Sr.

       3.      Your record-keeping practices, and the records described in Schedule B.
       Case 20-10752-abl        Doc 125     Entered 11/25/20 11:41:10         Page 8 of 16




                                          SCHEDULE B

                   DOCUMENT REQUESTS PURSUANT TO RULE 2004

                                          DEFINITIONS

       1.      The term “Bank Statements” shall mean any regularly generated reports, including

but not limited to monthly or quarterly statements, for accounts at financial institutions, including

but not limited to checking accounts, savings accounts, money market accounts, brokerage

accounts, retirement accounts, investment accounts, trust accounts, and safe deposit boxes.

       2.      The terms “You,” “Your,” or “Yours” shall mean and refer to you, Genske, Mulder

& Company LLP, your agents, employees, representatives, affiliated companies, employees of

affiliated companies, and/or any person or entity authorized to act on your behalf.

       3.      The term “the Debtor” shall mean Jimenez Arms, Inc.

       4.      The terms “Paul Jimenez” or “Paul Jimenez, Sr.” shall mean the individual known

as Paul Juan Jimenez, Sr., a.k.a. Pablo Juan Jimenez, his agents, employees, representatives, and

affiliated companies (including the sole proprietorship known as “Paul Jimenez DBA Jimenez

Arms” and/or “Jimenez Arms DBA” and/or “the DBA”), employees of affiliated companies,

and/or any person or entity authorized to act on his behalf.

       5.      The term “Financial Statements” shall mean all statements prepared by a corporate

entity, partnership, or sole proprietorship (or similar form) on a regular basis, including but not

limited to the balance sheets, income statements, statements of profit and loss, statements of cash

flow, and statements of change in equity.

       6.      The terms “and/or,” “or,” and “and” are used inclusively, not exclusively. Except

where to do so would exclude information from a response to an interrogatory, use of the singular

shall be taken to include the plural and vice-versa.




                                                 1
       Case 20-10752-abl        Doc 125     Entered 11/25/20 11:41:10         Page 9 of 16




       7.      “Document” is used in the broadest sense and includes without limitation the

following items, whether written or produced by hand, or printed or recorded or reproduced by

any other mechanical process, and any and every manner of information recordation, storage,

transmission, or retrieval, including, but not limited to (a) typing, handwriting, printing, or any

other form of writing or marking on paper or other material; (b) tape recordings, microfilms,

microfiche, and photocopies; and (c) any electronic, magnetic, or electromagnetic means of

information storage and/or retrieval, including, but not limited to, electronic mail, cloud storage,

optical storage media, computer memory chips, computer tapes, hard disks, compact discs, floppy

disks, and any other storage medium used in connection with electronic data processing (together

with the programming instructions and all other material necessary to understand or to use such

tapes, disks, or other storage materials), and whether sent or received or neither, including without

limitation contracts; agreements and understandings; communications, including intracompany

communications; memos; statements; handwritten or other types of notes; correspondence;

telegrams; memoranda; notices; records; books; summaries, notes, or records of telephone

conversations; summaries, notes or records of personal conversations or interviews; diaries;

forecasts; statistical statements; accountants’ work papers; graphs; charts; ledgers; journals; books

or records of account; summaries of accounts; balance sheets; income statements; minutes or

records of meetings or conferences; desk calendars; appointment books (including pocket

appointment books); reports and/or summaries of interviews; rough or scratch-pad notes; records,

reports, or summaries of negotiations; studies; brochures; pamphlets; circulars; press releases;

contracts; projections; drafts of any documents; working papers; marginal notations; photographs;

drawings; checks (front and back); invoices, bills of lading, and other commercial papers; tape or

video recordings; computer printouts; data processing input and output; microfilms; check stubs




                                                 2
         Case 20-10752-abl     Doc 125      Entered 11/25/20 11:41:10        Page 10 of 16




or receipts; drafts of any of the foregoing; and any other document or writing of whatever

description. As used here, “document” means the original and any nonidentical copy. Handwritten

notations of any kind on the original or any copy of a document render it nonidentical.

         8.    “Communication” means any transmittal of information (in the form of fact, ideas,

inquiries, or otherwise), and includes both oral and written communications.

         9.    The words “relate to” or “relating to” mean containing, connected with, pertaining

to, discussing, reflecting, referring to, describing, referencing, touching on, supporting, negating,

or in any way regarding.

         10.   “Date” when used herein shall include the day, month and year of the occurrence

to which the request refers. You are to provide the exact date or inclusive dates if known, or if not

known, an approximation together with an indication that the date or dates supplied may not be

exact.

                                         INSTRUCTIONS

         1.    These requests encompass all documents in Your possession, custody, or control,

whether or not such documents were prepared by or for You. Where documents in Your

possession, custody, or control are requested or inquired of, such request or inquiry includes

documents in the possession, custody, or control of each of Your representatives, agents, advisors,

attorneys, accountants, auditors and consultants, all other persons or entities acting or purporting

to act on Your behalf or under Your control, any other persons or entities from whom You could

obtain documents (including any entity for which You are a director, member, shareholder, trustee,

beneficiary, or person with control), and each of their predecessors and successors.




                                                 3
      Case 20-10752-abl        Doc 125      Entered 11/25/20 11:41:10         Page 11 of 16




       2.      If You contend that no documents exist concerning all or part of a request, You

shall state this contention and respond as fully as possible to all parts of the request for which

documents exist.

       3.      If You claim that any privilege or protection excuses production of any document

or part thereof, You must expressly make such claim in writing and describe the nature of each

document withheld on this ground, in sufficient detail for the Examining Creditors to determine

whether there is an adequate basis for invoking privilege or protection.

       4.      In the event that any document covered hereunder has been destroyed, discarded,

or lost, You shall inform the Examining Creditors of this in writing and provide a general

description of the categories of documents destroyed or lost and the circumstances of their

destruction or loss.

       5.      If any document cannot be produced in full, it shall be produced to the maximum

extent possible and You shall specify in writing the reasons for Your inability to produce the

remainder.

       6.      Each document is to be produced with all non-identical copies and drafts thereof in

their entirety without abbreviation or redaction (other than for a claim of privilege, consistent with

the Instructions herein).

       7.      All documents shall be produced in native electronic format together with standard-

format load files (indicating any parent/child attachment relationships and Bates designation cross-

reference table if applicable) and shall be produced together with all original metadata and

searchable text.

       8.      The use of the singular form of any word includes the plural and vice versa.




                                                  4
      Case 20-10752-abl        Doc 125      Entered 11/25/20 11:41:10        Page 12 of 16




       9.      These Requests shall be deemed to be continuing so as to require You to

supplement Your responses if You or Your attorneys or agents become aware of, receive, or

generate additional documents responsive to these Requests after the time of the initial response.

       10.     The subject headings used in these Requests are intended for general organizational

purposes only and shall not be construed as limiting the scope of any request.



                                    DOCUMENT REQUESTS

       1.      All communications between You and Paul Jimenez, Sr., between January 1,

2020 and present.

       2.      All communications between You and the Debtor, between January 1, 2016 and

the present.

       3.      Your document retention policies.

       4.      All documents relating to accounts payable and accounts receivable, including

purchase orders and invoices, for the Debtor from January 1, 2016 to present.

       5.      All documents relating to agreements regarding distribution of the Debtor’s

products, entered into by the debtor, from January 1, 2010 to present.

       6.      All documents relating to agreements between the Debtor and Paul Jimenez, Sr.,

from January 1, 2004 to present.

       7.      All documents relating to transfers between the Debtor and Paul Jimenez, Sr.,

from January 1, 2004 to present.

       8.      All documents relating to any transactions between the Debtor, JA Industries LLC,

or Paul Jimenez, Sr., and International Die Casting, Inc., including but not limited to all invoices,




                                                 5
       Case 20-10752-abl        Doc 125      Entered 11/25/20 11:41:10          Page 13 of 16




contracts, receipts, leases, accounts payable, accounts receivable, and asset purchase agreements,

from January 1, 2003 to present.

        9.      All documents relating to any transactions between the Debtor and Billionmate

Industries LTD, including but not limited to all invoices, contracts, receipts, leases, accounts

payable, accounts receivable, and asset purchase agreements, from January 1, 2018 to present.

        10.     All documents relating to any transactions between the Debtor and DeMoldCo

Plastics, Inc., including but not limited to all invoices, contracts, receipts, leases, accounts payable,

accounts receivable, and asset purchase agreements, from January 1, 2018 to present.

        11.     All documents relating to any transactions between the Debtor and Full Spectrum

Laser LLC, including but not limited to all invoices, contracts, receipts, leases, accounts payable,

accounts receivable, and asset purchase agreements, from January 1, 2018 to present.

        12.     All documents relating to any transactions between the Debtor and Phoenix Arms,

including but not limited to all invoices, contracts, receipts, leases, accounts payable, accounts

receivable, and asset purchase agreements, from January 1, 2018 to present.

        13.     All documents relating to any transactions between the Debtor and Shining Star

Investments LLC, including but not limited to all invoices, contracts, receipts, leases, accounts

payable, accounts receivable, and asset purchase agreements, from March 30, 2015 to present.

        14.     All documents relating to any transactions between the Debtor and Shooting Star

Distributing LLC, including but not limited to all invoices, contracts, receipts, leases, accounts

payable, accounts receivable, and asset purchase agreements, from March 30, 2015 to present.

        15.     All documents relating to any transactions between the Debtor and JoJen, Inc.,

including but not limited to all invoices, contracts, receipts, leases, accounts payable, accounts

receivable, and asset purchase agreements, from March 30, 2015 to present.




                                                   6
      Case 20-10752-abl       Doc 125      Entered 11/25/20 11:41:10       Page 14 of 16




       16.    All Financial Statements, including profit and loss statements, for the Debtor,

from January 1, 2018 to present.

       17.    All documents relating to the ownership of the Debtor, from January 1, 2004 to

present.

       18.    All documents relating to any capital contributions to the Debtor, from January 1,

2004 to present.

       19.    All documents relating to any loans made to or debt instrument issued by the

Debtor, from January 1, 2004 to present.

       20.    All Schedule K-1 forms, including U.S. Internal Revenue Service Form 1065, that

You prepared for the Debtor, from January 1, 2004 to present.




                                               7
                                                           Case
                                                            Case20-10752-abl
                                                                  20-10752-abl Doc
                                                                                Doc125
                                                                                     97 Entered
                                                                                        Entered11/25/20
                                                                                                10/14/2011:41:10
                                                                                                         08:22:14 Page
                                                                                                                  Page15
                                                                                                                       1 of
                                                                                                                         of216



                                                       1

                                                       2

                                                       3

                                                       4
                                     Entered on Docket
                                    5October 14, 2020
                                ___________________________________________________________________
                                                       6

                                                       7   James Patrick Shea, Esq.                            Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                           Nevada Bar No. 405                                  New York Bar No. 1992627
                                                       8   Bart K. Larsen, Esq.                                Priya K. Baranpuria, Esq. (Admitted Pro Hac
                                                           Nevada Bar No. 8538                                 Vice)
                                                       9   SHEA LARSEN                                         New York Bar No. 5467444
                                                           1731 Village Center Circle, Suite 150               KRAMER LEVIN NAFTALIS & FRANKEL
                                                      10   Las Vegas, Nevada 89134                             LLP
                                                           Telephone: (702) 471-7432                           1177 Avenue of the Americas
                                                      11   Fax: (702) 926-9683                                 New York, New York 10036
                                                           Email: jshea@shea.law                               Telephone: (212) 715-9100
              1731 Village Center Circle, Suite 150




                                                      12          blarsen@shea.law                             Fax: (212) 715-8000
                   Las Vegas, Nevada 89134




                                                                                                               Email: pbentley@kramerlevin.com
SHEA LARSEN




                                                      13                                                               pbaranpuria@kramerlevin.com
                        (702) 471-7432




                                                      14   Attorneys for Beverly Crawford and
                                                           Alvino Crawford, individually and as
                                                      15   the parents of the decedent Alvino
                                                           Dwight Crawford, and the City of
                                                      16   Kansas City, Missouri

                                                      17
                                                                                       UNITED STATES BANKRUPTCY COURT
                                                      18
                                                                                                 DISTRICT OF NEVADA
                                                      19
                                                                                                           ***
                                                      20   In re:                                                      Case No. 20-10752-ABL
                                                      21                                                               Chapter 7
                                                                       JIMENEZ ARMS, INC.,
                                                      22                             Debtor.
                                                      23

                                                      24                   ORDER GRANTING EX PARTE MOTION FOR AN ORDER DIRECTING
                                                                              EXAMINATIONS AND THE PRODUCTION OF DOCUMENTS
                                                      25                              PURSUANT TO FED. R. BANKR. P. 2004
                                                      26               This Court having reviewed the Ex Parte Motion for Order Directing Examinations and the
                                                      27   Production of Documents Pursuant to Fed. R. Bankr. P. 2004 [ECF No. 96] (the “Motion”) filed by
                                                      28
                                                                                                         Page 1 of 2
                                                           KL2 3197301.2
                                                           Case
                                                            Case20-10752-abl
                                                                  20-10752-abl Doc
                                                                                Doc125
                                                                                     97 Entered
                                                                                        Entered11/25/20
                                                                                                10/14/2011:41:10
                                                                                                         08:22:14 Page
                                                                                                                  Page16
                                                                                                                       2 of
                                                                                                                         of216



                                                       1   Beverly Crawford and Alvino Crawford, individually and as the parents of the decedent Alvino

                                                       2   Dwight Crawford (the “Crawfords”), and the City of Kansas City, Missouri (“Kansas City”), and

                                                       3   for good cause appearing:
                                                       4               IT IS HEREBY ORDERED that the Motion is GRANTED.
                                                       5               IT IS FURTHER ORDERED that Paul Jimenez, Sr., Paul Jimenez DBA Jimenez Arms, JA
                                                       6   Industries LLC, Genske, Mulder & Company, LLP, and other persons and entities with knowledge
                                                       7   of facts relevant to the Debtor’s potential claims against Paul Jimenez, Sr., members of his family
                                                       8   or entities affiliated with him or his family members shall produce documents and appear for
                                                       9   examination under oath before a certified court reporter pursuant to Bankruptcy Rule 2004, as set
                                                      10   forth in subpoenas to be issued pursuant to Fed. R. Bankr. P. 9016, at times, places and dates to be
                                                      11   mutually agreed upon by the parties or, if no such agreement is reached, on no less than fourteen
              1731 Village Center Circle, Suite 150




                                                      12   (14) calendar days’ written notice, as to any matter permitted by Fed. R. Bankr. P. 2004, including
                   Las Vegas, Nevada 89134
SHEA LARSEN




                                                      13   but not limited to the matters specifically enumerated in the Motion.
                        (702) 471-7432




                                                      14
                                                                       IT IS SO ORDERED.
                                                      15

                                                      16

                                                      17
                                                           Submitted by:
                                                      18
                                                           SHEA LARSEN
                                                      19
                                                           /s/ Bart K. Larsen, Esq.
                                                      20   Bart K. Larsen, Esq.
                                                           Nevada Bar No. 8538
                                                      21   1731 Village Center Circle, Suite 150
                                                           Las Vegas, Nevada 89134
                                                      22
                                                           KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                                      23   Philip Bentley, Esq. (Admitted Pro Hac Vice)
                                                           Priya K. Baranpuria, Esq. (Admitted Pro Hac Vice)
                                                      24   1177 Avenue of the Americas
                                                           New York, New York 10036
                                                      25

                                                      26   Attorneys for Beverly Crawford and Alvino
                                                           Crawford, individually and as the parents of
                                                      27   the decedent Alvino Dwight Crawford, and the
                                                           City of Kansas City, Missouri
                                                      28
                                                                                                     Page 2 of 2
                                                           KL2 3197301.2
